 



Exhibit 10.1
BEIJING MED-PHARM CORPORATION
Common Stock
PLACEMENT AGENCY AGREEMENT
August 17, 2007
Philadelphia Brokerage Corporation
992 Old Eagle School Road
     Suite 915
Wayne, Pennsylvania 19087
Ladies and Gentlemen:
     Beijing Med-Pharm Corporation, a Delaware corporation (the “Company”),
proposes, subject to the terms and conditions stated in this Placement Agency
Agreement (this “Agreement”) and the Subscription Agreements in the form of
Exhibit A attached hereto (the “Subscription Agreements”) entered into with the
investors identified therein (each, an “Investor” and collectively, the
“Investors”), to issue and sell for an aggregate of minimum gross consideration
of $30,000,000 and an aggregate gross maximum consideration of $55,000,000,
Units (the “Units”), with each Unit comprising one (1) share (the “Shares”) of
the Company’s common stock, par value $0.001 per share (the “Common Stock”), and
warrants to purchase two-tenths (0.2) shares of Common Stock (the “Warrants;”
the Units, the Shares and the Warrants are hereby referred to as the
“Securities”). The Securities are more fully described in the Registration
Statement (as defined herein). This is to confirm the agreement between the
Company and Philadelphia Brokerage Corporation (the “Placement Agent”)
concerning the offering, issuance and sale of the Securities.
     1. Agreement to Act as Placement Agent; Delivery and Payment. On the basis
of the representations, warranties and agreements of the Company herein
contained, and subject to the terms and conditions set forth in this Agreement:
          (a) The Company hereby authorizes the Placement Agent to act as its
exclusive agent in connection with the issuance and sale, by the Company, of
Securities (the “Offering”) to the Investors and the Placement Agent hereby
agrees, as agent of the Company, to use its commercially reasonable efforts to
solicit offers to purchase all or part of the Securities from the Company upon
the terms and conditions set forth in the Prospectus (as defined below). The
Placement Agent shall make commercially reasonable efforts to assist the Company
in obtaining performance by each Investor whose offer to purchase Securities has
been solicited by the Placement Agent and accepted by the Company, but the
Placement Agent shall not, except as otherwise provided in this Agreement, have
any liability to the Company in the event any such purchase is not consummated
for any reason. Under no circumstances will the Placement Agent or any of its
affiliates be obligated to underwrite or purchase any of the Securities for
their own accounts or otherwise provide any financing. The Placement Agent shall
act solely as the Company’s agent and not as principal. The Placement Agent
shall have no authority to bind the Company with respect to any prospective
offer to purchase Securities and the Company shall have the sole right to accept
offers to purchase Securities and may reject any such offer, in whole or in
part. Notwithstanding the foregoing, it is understood and agreed that the
Placement Agent and its affiliates may, solely at their discretion and without
any obligation to do so, purchase Securities as principals;

 



--------------------------------------------------------------------------------



 



provided, however, that any such purchase by the Placement Agent (or its
affiliates) shall be fully disclosed to the Company and approved by the Company
in accordance with the preceding sentence.
          (b) As compensation for services rendered, on the Closing Date, the
Company shall pay or cause to be paid to the Placement Agent an aggregate amount
equal to seven percent (7.0%) of the gross proceeds received by the Company from
its sale of the Securities on such Closing Date (the “Agency Fee”). The Agency
Fee shall be payable as follows: (i) 25% of the Agency Fee shall be payable in
shares of Common Stock valued at no less than the closing bid price of the
shares of Common Stock on The Nasdaq Global Market on the date of this Agreement
and (ii) 75% of the Agency Fee shall be payable by wire transfer of immediately
available funds to an account or accounts designated by the Placement Agent. If
the Offering contemplated hereby is completed, the Placement Agent agrees that
the foregoing compensation constitutes all of the compensation that the
Placement Agent shall be entitled to receive in connection with the Offering
contemplated hereby.
          (c) The purchases of Securities by the Investors shall be evidenced by
the execution of the Subscription Agreements by each of the parties thereto in
the form attached hereto as Exhibit A.
          (d) Prior to the earlier of (i) the date on which this Agreement is
terminated and (ii) the Closing Date, the Company shall not, without the prior
written consent of the Placement Agent, solicit or accept offers to purchase
Securities of the Company (other than pursuant to the exercise of options or
warrants to purchase shares of Common Stock that are outstanding at the date
hereof) otherwise than through the Placement Agent in accordance herewith.
          (e) No Securities that the Company has agreed to sell pursuant to this
Agreement shall be deemed to have been purchased and paid for, or sold by the
Company, until such Securities shall have been delivered to the Investor
purchasing such Securities against payment by such Investor. If the Company
shall default in its obligations to deliver Securities to an Investor whose
offer it has accepted, the Company shall indemnify and hold the Placement Agent
(as defined below) harmless against any loss, claim, damage or liability
directly or indirectly arising from or as a result of such default by the
Company.
          (f) Payment of the purchase price for, and delivery of, the Securities
shall be made at a closing (the “Closing”) at the offices of Morgan, Lewis &
Bockius LLP, counsel for the Company, located at 1701 Market Street,
Philadelphia, Pennsylvania, at 10:00 a.m., local time, on August 21, 2007 or at
such other time and date as the Placement Agent and the Company determine
pursuant to Rule 15c6-1(a) under the Exchange Act (such date of payment and
delivery being herein referred to as the “Closing Date”). The Company, the
Placement Agent and The Bank of New York, as escrow agent (the “Escrow Agent”),
has entered into an escrow agreement, dated as of August 13, 2007 (the “Escrow
Agreement”) pursuant to which an escrow account will be established, at the
Company’s expense, for the benefit of the Company and the Investors (the “Escrow
Account”). Subject to the terms hereof and of the Escrow Agreement, payment of
the purchase price for the Securities shall be made to the Company in the manner
set forth below by Federal Funds wire transfer, against delivery of the
Securities to such persons and shall be registered in the name or names and
shall be in such denominations as the Placement Agent may request at least one
business day before the Closing Date. Payment of the purchase price for the
Securities to be purchased by Investors shall be made by such Investors directly
to the Escrow Agent by depositing such amount into the Escrow Account and the
Escrow Agent agrees to hold such purchase price in escrow in accordance
therewith. The Company shall cause its transfer agent, Florida Atlantic Stock
Transfer, Inc. (the “Transfer Agent”) to deliver to the Escrow Agent, at least
two business days prior to the Closing, certificates bearing the name of the
Investors (or their designees or nominees) evidencing the Securities to be
issued to each such Investor. Subject to the terms and conditions hereof and of
the Subscription Agreements and the Escrow Agreement, the Escrow Agent shall, on
the Closing Date, deliver to the Company, by Federal Funds wire transfer, the
aggregate purchase price so held in

2



--------------------------------------------------------------------------------



 



escrow, reduced by an amount equal to the sum of the aggregate Agency Fee
payable in cash to the Placement Agent, and to each of the Investors
certificates evidencing the Securities purchased by such Investor. Each of the
Company and the Placement Agent hereby agree to deliver to the Escrow Agent a
closing notice as contemplated by the Escrow Agreement at least one day prior to
the Closing Date.
          (g) With respect to any Investor that is a registered investment
company and is not settling its purchase of Securities pursuant to Section 1(f)
above, on or before the Closing Date, the Company shall cause the Transfer Agent
to deliver the Securities purchased by such Investor to the account and/or at
the address designated by such Investor, and on or before the Closing Date the
Company shall have delivered the Warrants, and upon receipt by such Investor of
such Securities and Warrants, such Investor shall wire, in immediately available
funds, the Purchase Amount for such Securities to an account designated by the
Company.
     2. Representations and Warranties of the Company. The Company represents
and warrants to the Placement Agent as of the date hereof and as of the Closing
Date, and agrees with the Placement Agent, as follows:
          (a) Filing and Effectiveness of Registration Statement. The Company
has filed, in conformity with the requirements of the Securities Act of 1933, as
amended (the “Securities Act”), and the published rules and regulations
thereunder (the “Securities Act Rules and Regulations”) adopted by the
Securities and Exchange Commission (the “Commission”), a registration statement
on Form S-3 (No. 333-143789), relating to the Securities and the offering
thereof from time to time in accordance with Rule 415(a)(1)(x) of the Securities
Act Rules and Regulations, and such amendments thereof as may have been required
to date.
          (b) Registration Statement and Prospectus; Certain Defined Terms. The
Company meets the requirements for use of Form S-3 under the Securities Act and
has complied with the requirements of Rule 415 with respect to the Registration
Statement (as hereafter defined). The Registration Statement has heretofore
become effective under the Securities Act or, with respect to any registration
statement to be filed to register the offer and sale of Securities pursuant to
Rule 462(b) under the Securities Act, will be filed with the Commission and
become effective under the Securities Act no later than 10:00 p.m. New York City
time on the date of determination of the public offering price for the
Securities. No stop order preventing or suspending the effectiveness of the
Registration Statement has been issued by the Commission, and no proceedings for
such purpose pursuant to Section 8A of the Securities Act against the Company or
related to the Offering have been instituted or are pending or, to the Company’s
knowledge, are contemplated or threatened by the Commission, and any request
received by the Company on the part of the Commission for additional information
has been complied with. As used in this paragraph and elsewhere in this
Agreement:
          (i) “Registration Statement” means the registration statement, as
amended at the time of such registration statement’s effectiveness (the
“Effective Time”), including (i) all documents filed as a part thereof or
incorporated or deemed to be incorporated by reference therein, (ii) any
information in the corresponding Base Prospectus or a prospectus supplement
filed with the Commission pursuant to Rule 424(b) under the Securities Act, to
the extent such information is deemed pursuant to Rule 430B (“Rule 430B”) or
Rule 430C (“Rule 430C”) under the Securities Act to be a part thereof at the
Effective Time. If the Company has filed an abbreviated registration statement
to register additional Securities pursuant to Rule 462(b) under the Securities
Act Rules and Regulations (the “Rule 462(b) Registration Statement”), then any
reference herein to the term “Registration Statement” shall also be deemed to
include such Rule 462(b) Registration Statement.

3



--------------------------------------------------------------------------------



 



          (ii) “Base Prospectus” means the Base Prospectus included in the
Registration Statement at the Effective Time.
          (iii) “Final Prospectus Supplement” means the final prospectus
supplement, relating to the Securities, filed by the Company with the Commission
pursuant to Rule 424(b) under the Securities Act on or before the second
business day after the date hereof (or such earlier time as may be required
under the Securities Act) for use in connection with the offering and sale of
the Securities that discloses the public offering price and other final terms of
the Securities.
          (iv) “Prospectus” means the Final Prospectus Supplement together with
the Base Prospectus attached to or used with the Final Prospectus Supplement.
          (v) “Time of Sale” with respect to any Investor, means the time of
receipt and acceptance (evidenced by execution by the Company) of an executed
Subscription Agreement (as defined below) from such Investor.
          (vi) “General Disclosure Package” means the Base Prospectus, each
“free-writing prospectus” (as defined pursuant to Rule 405 under the Securities
Act) listed on Schedule II hereto and the pricing and other information as set
forth on Exhibit D hereto (the “Pricing Information”), all considered together.
          (c) Compliance with Securities Act Requirements. The Registration
Statement complied when it became effective, complies as of the date hereof and,
as amended or supplemented, at the Time of Sale and at all times during which a
prospectus is required by the Securities Act to be delivered (whether physically
or through compliance with Rule 172 under the Securities Act or any similar
rule) in connection with any sale of Securities (the “Prospectus Delivery
Period”), will comply, in all material respects, with the requirements of the
Securities Act and the Securities Act Rules and Regulations; the Registration
Statement did not, as of the Effective Time, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, provided, that the
Company makes no representations or warranty in this paragraph with respect to
statements in or omissions from the Registration Statement in reliance upon, and
in conformity with, written information furnished to the Company by or on behalf
of the Placement Agent specifically for inclusion therein, which information the
parties hereto agree is limited to the Placement Agent’s Information (as defined
in Section 8).
          (d) Contents of Prospectus. Each of the Preliminary Prospectus, if
any, and the Prospectus will comply, as of the date that it is filed with the
Commission, the date of its delivery to Investors, the Time of Sale and at all
times during the Prospectus Delivery Period, in all material respects, with the
requirements of the Securities Act (in the case of the Prospectus, including,
without limitation, Section 10(a) of the Securities Act); at no time during the
period that begins on the earlier of the date of the Preliminary Prospectus, if
any, and the date the Prospectus is filed with the Commission and ends at the
later of the Time of Sale and the end of the Prospectus Delivery Period did or
will any Preliminary Prospectus or the Prospectus, as then amended or
supplemented, include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, provided that the
Company makes no representation or warranty with respect to the Placement
Agent’s Information.
          (e) Incorporated Documents. Each of the documents incorporated or
deemed to be incorporated by reference in the Registration Statement, at the
time such document was filed with the Commission or at the time such document
became effective, as applicable, complied, in all material respects, with the
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange

4



--------------------------------------------------------------------------------



 



Act”), and did not include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.
          (f) General Disclosure Package. The General Disclosure Package as of
the Time of Sale did not, and as of the Closing Date will not, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided, that
the Company makes no representations or warranty in this paragraph with respect
to the Placement Agent’s Information. No statement of material fact included in
the Prospectus has been omitted from the General Disclosure Package and no
statement of material fact included in the General Disclosure Package that is
required to be included in the Prospectus has been omitted therefrom.
          (g) Distributed Materials; Conflict with Registration Statement. Other
than the Base Prospectus, any Preliminary Prospectus and the Prospectus, the
Company has not made, used, prepared, authorized, approved or referred to and
will not make, use, prepare, authorize, approve or refer to any “written
communication” (as defined in Rule 405 under the Securities Act) that
constitutes an offer to sell or a solicitation of an offer to buy the Securities
(each such communication by the Company or its agents and the Placement Agent
(other than a communication referred to in clause (i) below) an “Issuer Free
Writing Prospectus”) other than (i) any document not constituting a prospectus
pursuant to Section 2(a)(10)(a) of the Securities Act or Rule 134 under the
Securities Act or (ii) the documents listed on Schedule II hereto and other
written communications approved in advance by the Placement Agent. Each such
Issuer Free Writing Prospectus, if any, conformed or will conform in all
material respects to the requirements of the Securities Act and the Securities
Act Rules and Regulations on the date of first use, and the Company has complied
or will comply with any filing requirements applicable to such Issuer Free
Writing Prospectus pursuant to the Securities Act Rules and Regulations. Each
Issuer Free Writing Prospectus, if any, as of its issue date and at all
subsequent times through the completion of the offering and sale of the
Securities did not, does not and will not include any information that
conflicted, conflicts or will conflict with the information contained in the
Registration Statement or the Prospectus, including any document incorporated by
reference therein and any prospectus supplement deemed to be a part thereof that
has not been superseded or modified.
          (h) Not an Ineligible Issuer. (i) At the earliest time after the
filing of the Registration Statement that the Company or another offering
participant made a bona fide offer (within the meaning of Rule 164(h)(2) under
the Securities Act) of the Securities and (ii) at the date hereof, the Company
was not and is not an “ineligible issuer,” as defined in Rule 405 (“Rule 405”)
under the Securities Act.
          (i) Due Incorporation. The Company has been duly organized and is
validly existing as a corporation or other legal entity in good standing (or the
foreign equivalent thereof) under the laws of its jurisdiction of organization,
with the corporate power and authority to own its properties and to conduct its
business as currently being conducted and as described in the Registration
Statement, the Prospectus and the General Disclosure Package and is duly
qualified to transact business and is in good standing as a foreign corporation
or other legal entity in each other jurisdiction in which its ownership or
leasing of property or the conduct of its business requires such qualification,
except where the failure to be so qualified and in good standing or have such
power or authority (i) would not have, individually or in the aggregate, a
material adverse effect upon, the general affairs, business, operations,
properties, financial condition or results of operations of the Company and its
Subsidiaries (as defined below), taken as a whole, or (ii) impair in any
material respect the power or ability of the Company to perform its obligations
under this Agreement or to consummate any transactions contemplated by the
Agreement and the Subscription Agreements, including the issuance and sale of
the Securities (any such effect as described in clauses (i) or (ii), a “Material
Adverse Effect”).

5



--------------------------------------------------------------------------------



 



          (j) Subsidiaries. The Company has no significant subsidiaries (as such
term is defined in Rule 1-02 of Regulation S-X promulgated by the Commission)
other than as set forth on Schedule I hereto (each, a “Subsidiary” and
collectively, the “Subsidiaries”). Each Subsidiary has been duly organized and
is validly existing as a corporation or other legal entity in good standing (or
the foreign equivalent thereof) under the laws of its jurisdiction of
organization, with the corporate power and authority to own its properties and
to conduct its business as currently being conducted and as described in the
Registration Statement, the Prospectus and the General Disclosure Package. All
of the issued and outstanding capital stock (or similar equity interests) of
each Subsidiary has been duly authorized and validly issued and is fully paid
and nonassessable and, except as described in the General Disclosure Package,
are owned by the Company, directly or through subsidiaries, free from liens,
encumbrances and defects.
          (k) Due Authorization and Enforceability. The Company has the full
right, power and authority to enter into this Agreement, each of the
Subscription Agreements and the Escrow Agreement, and to perform and discharge
its obligations hereunder and thereunder; and each of this Agreement, the Escrow
Agreement and each Subscription Agreement has been duly authorized, executed and
delivered by the Company, and constitutes a valid, legal and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except as rights to indemnity hereunder may be limited by federal or state
securities laws and except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting the rights of
creditors generally and subject to general principles of equity.
          (l) The Securities. The issuance of the Securities has been duly and
validly authorized by the Company and, when issued, delivered and paid for in
accordance with the terms of this Agreement and the Subscription Agreements,
will have been duly and validly issued and will be fully paid and nonassessable.
Except as otherwise stated in the General Disclosure Package and the Prospectus,
there are no statutory or contractual preemptive rights or other rights to
subscribe for or purchase or acquire any shares of Common Stock of the Company,
which have not been waived or complied with and will conform in all material
respects to the description thereof contained in the General Disclosure Package
and the Prospectus.
          (m) Capitalization. As of the date hereof, the authorized capital
stock of the Company consists of (i) 50,000,000 shares of Common Stock, par
value $.001 per share, of which 26,857,943 shares are issued and outstanding,
2,567,272 shares are reserved for issuance upon exercise of stock options
outstanding under the Company’s employee and director stock option plans,
2,377,000 shares are reserved for grants of rights to purchase under the
Company’s stock option plans, and 1,340,997 shares are reserved for issuance
under warrants; and (ii) 20,000,000 shares of preferred stock, par value $.001
per share, none of which are issued and outstanding. The authorized capital
stock of the Company conforms as to legal matters to the description thereof
contained in the Prospectus under the caption “Description of common stock” (and
any similar sections or information, if any, contained in the General Disclosure
Package). The issued and outstanding shares of capital stock of the Company have
been duly authorized and validly issued, are fully paid and nonassessable, and
have been issued in compliance with all federal and state securities laws. None
of the outstanding shares of capital stock was issued in violation of any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase or acquire any securities of the Company. There are no
authorized or outstanding shares of capital stock, options, warrants, preemptive
rights, rights of first refusal or other rights to purchase, or equity or debt
securities convertible into or exchangeable for, any capital stock of the
Company or any of its Subsidiaries other than those described in the Prospectus
and the General Disclosure Package. The description of the Company’s stock
option, stock bonus and other stock plans or arrangements, and the options or
other rights granted thereunder, as described in the Prospectus and the General
Disclosure

6



--------------------------------------------------------------------------------



 




Package, accurately and fairly present the information required to be shown with
respect to such plans, arrangements, options and rights.
          (n) No Conflict. The execution, delivery and performance by the
Company of this Agreement, the Subscription Agreements and the Escrow Agreement
and the consummation of the transactions contemplated hereby and thereby,
including the issuance and sale by the Company of the Securities, will not
(i) conflict with or result in a breach or violation of, or constitute a default
under (nor constitute any event which with notice, lapse of time or both would
result in any breach or violation of or constitute a default under), give rise
to any right of termination or other right or the cancellation or acceleration
of any right or obligation or loss of a benefit under, or give rise to the
creation or imposition of any lien, encumbrance, security interest, claim or
charge upon any property or assets of the Company or any Subsidiary pursuant to
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any Subsidiary is a party or by which any of
them or any of their respective properties may be bound or to which any of the
property or assets of the Company or any of its Subsidiaries is subject, (ii)
result in any violation of the provisions of the charter or by-laws (or
analogous governing instrument, as applicable) of the Company or any Subsidiary,
or (iii) result in any violation of any law, statute, rule, regulation,
judgment, order or decree of any court or governmental agency or body, domestic
or foreign, having jurisdiction over the Company or its Subsidiaries or any of
their properties or assets, except, in the case of each of clauses (i) and
(iii) above, for any such conflict, breach, violation, default, lien, charge or
encumbrance that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
          (o) No Consents Required. No approval, authorization, consent or order
of or filing, qualification or registration with, any court or governmental
agency or body, foreign or domestic, which has not been made, obtained or taken
and is not in full force and effect, is required in connection with the
execution, delivery and performance of this Agreement, the Subscription
Agreements and the Escrow Agreement by the Company, the issuance and sale of the
Securities or the consummation by the Company of the transactions contemplated
hereby or thereby other than (i) as may be required under the Securities Act or
the Exchange Act, (ii) any necessary qualification of the Securities under the
securities or blue sky laws of the various jurisdictions in which the Securities
are being offered by the Placement Agent, (iii) under the rules and regulations
of the National Association of Securities Dealers, Inc. (“NASD”) or (iv) The
Nasdaq Global Market in connection with the distribution of the Securities by
the Placement Agent.
          (p) Registration Rights. Except as described in the due diligence
materials provided by the Company to the Placement Agent or as otherwise
described in the Registration Statement, the Prospectus and the General
Disclosure Package, there are no contracts, agreements or understandings between
the Company and any person granting such person the right (other than rights
which have been waived in writing in connection with the transactions
contemplated by this Agreement or otherwise satisfied) to require the Company to
register any securities with the Commission.
          (q) Lock-Up Agreements. The Company has received copies of the
executed Lock-Up Agreements, substantially in the form of Exhibit B hereto (the
“Lock-Up Agreement”) executed by each of its officers and directors and such of
its stockholders as are designated by the Placement Agent, and such Lock-Up
Agreements shall be in full force and effect on the Closing Date.
          (r) Independent Accountants. Grant Thornton, Hong Kong, whose reports
on the audited consolidated financial statements of the Company and the
Subsidiaries are incorporated by reference in the Registration Statement, the
Prospectus and the General Disclosure Package, are independent public
accountants with respect to the Company as required by the Securities Act, and
the applicable published Securities Act Rules and Regulations thereunder and
Rule 3600T of the Public Company Accounting Oversight Board (“PCAOB”).

7



--------------------------------------------------------------------------------



 



          (s) Commission Reports. Since June 30, 2004, the Company has timely
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the Commission pursuant to the reporting requirements of the
Exchange Act (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents (other than exhibits) incorporated by reference therein, being
hereinafter referred to herein as the “Exchange Act Filings”). As of their
respective dates, the Exchange Act Filings complied in all material respects
with the requirements of the Exchange Act or the Securities Act, as the case may
be, and the Securities Act Rules and Regulations or rules and regulations of the
Commission promulgated under the Exchange Act (the “Exchange Act Rules and
Regulations”), as the case may be, applicable to the Exchange Act Filings.
          (t) Financial Statements. The consolidated financial statements of the
Company, together with the related schedules and notes thereto, set forth or
incorporated by reference in the Registration Statement, the Prospectus and the
General Disclosure Package, comply in all material respects with the applicable
requirements of the Securities Act and the Exchange Act, as applicable, and
present fairly in all material respects (i) the financial condition of the
Company and the Subsidiaries, taken as a whole, as of the dates indicated and
(ii) the consolidated results of operations, stockholders’ equity and changes in
cash flows of the Company and the Subsidiaries, taken as a whole, for the
periods therein specified; and such financial statements and related schedules
and notes thereto have been prepared in conformity with United States generally
accepted accounting principles, consistently applied throughout the periods
involved (except as otherwise stated therein and subject, in the case of
unaudited financial statements, to the absence of footnotes and normal year-end
adjustments). There are no other financial statements (historical or pro forma)
that are required to be included or incorporated by reference in the
Registration Statement, the Prospectus or the General Disclosure Package.
          (u) Absence of Material Changes. Subsequent to the respective dates as
of which information is given in the Registration Statement, the Prospectus and
the General Disclosure Package, and except as may be otherwise stated or
incorporated by reference in the Registration Statement, the Prospectus and the
General Disclosure Package, (i) there has not been any change in the capital
stock of the Company (except for changes in the number of outstanding shares of
Common Stock of the Company due to the issuance of shares upon the exercise or
conversion of securities exercisable for, or convertible into, shares of Common
Stock outstanding on the date hereof) or long-term debt of the Company or any of
its Subsidiaries or any dividend or distribution of any kind declared, set aside
for payment, paid or made by the Company on any class of capital stock;
(ii) there has not been any material adverse change or development that would
result in a material adverse change in or affecting the general affairs,
business, properties, management, consolidated financial position, stockholders’
equity or results of operations of the Company and its Subsidiaries taken as a
whole (a “Material Adverse Change”); and (iii) neither the Company nor any of
its Subsidiaries have entered or will enter into any transaction or agreement,
not in the ordinary course of business, that is material to the Company and its
Subsidiaries taken as a whole or incurred or will incur any liability or
obligation, direct or contingent, not in the ordinary course of business, that
is material to the Company and its Subsidiaries taken as a whole.
          (v) Legal Proceedings. There are no legal or governmental actions,
suits, claims or proceedings pending to which the Company or any Subsidiary is
or would be a party or of which any of their respective properties is or would
be subject at law or in equity, which are required to be described in the
Registration Statement, the General Disclosure Package or the Prospectus or a
document incorporated by reference therein and are not so described therein, or
which, singularly or in the aggregate, if resolved adversely to the Company or
any Subsidiary, would reasonably be likely to result in a Material Adverse
Change. To the Company’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or threatened by others.

8



--------------------------------------------------------------------------------



 



          (w) No Violation. Neither the Company nor any Subsidiary is in breach
or violation of or in default (nor has any event occurred which with notice,
lapse of time or both would result in any breach or violation of, or constitute
a default) (i) under the provisions of its charter or bylaws (or analogous
governing instrument, as applicable) or (ii) in the performance or observance of
any term, covenant, obligation, agreement or condition contained in any
indenture, mortgage, deed of trust, bank loan or credit agreement or other
evidence of indebtedness, or any license, lease, contract or other agreement or
instrument to which the Company or any Subsidiary is a party or by which any of
them or any of their properties may be bound or affected, or (iii) in the
performance or observance of any statute, law, rule, regulation, ordinance,
judgment, order or decree of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company, the Subsidiaries or any of their respective properties, as applicable,
except, with respect to clauses (ii) and (iii) above, to the extent any such
contravention has been waived or would not result in a Material Adverse Effect.
          (x) Permits. The Company and each Subsidiary has made all filings,
applications and submissions required by, and owns or possesses all approvals,
licenses, certificates, certifications, clearances, consents, exemptions, marks,
notifications, orders, permits and other authorizations issued by, the
appropriate federal, state or foreign regulatory authorities necessary to
conduct its business as described in the General Disclosure Package
(collectively, “Permits”), except for such Permits which the failure to obtain
would not have a Material Adverse Effect (the “Immaterial Permits”), and is in
compliance with the terms and conditions of all such Permits other than the
Immaterial Permits (the “Required Permits”) except for such failure to comply
that would not have a Material Adverse Effect. Neither the Company nor any
Subsidiary has received notice of any proceedings relating to revocation or
modification of, any such Required Permit, which, individually or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
have a Material Adverse Effect.
          (y) Not an Investment Company. Neither the Company nor any Subsidiary
is an “investment company” or an “affiliated person” of, or “promoter” or
“principal underwriter” for, an “investment company,” as such terms are defined
in the Investment Company Act of 1940, as amended (the “Investment Company
Act”), and, after giving effect to the offering and sale of the Securities and
the application of the proceeds thereof as described in the General Disclosure
Package and the Prospectus, neither the Company nor any Subsidiary will an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act.
          (z) No Price Stabilization. Neither the Company nor any Subsidiary
nor, to the Company’s knowledge, any of their respective officers, directors,
affiliates or controlling persons has taken or will take, directly or
indirectly, any action designed to or that might be reasonably expected to cause
or result in, or which has constituted or which might reasonably be expected to
constitute the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Securities.
          (aa) Good Title to Property. The Company and each Subsidiary has good
and valid title to all property (whether real or personal) described in the
General Disclosure Package as being owned by each of them, in each case free and
clear of all liens, claims, security interests, other encumbrances or defects
(collectively, “Liens”), except such as are described in the Prospectus and the
General Disclosure Package or those that would not have a Material Adverse
Effect. All of the property described in the General Disclosure Package as being
held under lease by the Company or any Subsidiary is held thereby under valid,
subsisting and enforceable leases, without any liens, restrictions, encumbrances
or claims, except those that would not have a Material Adverse Effect or do not
materially

9



--------------------------------------------------------------------------------



 



interfere with the use made and proposed to be made of such property by the
Company and the Subsidiaries.
          (bb) Intellectual Property Rights. Except as set forth in the
Registration Statement, the Prospectus and the General Disclosure Package, the
Company and the Subsidiaries own or possess the right to use all patents,
trademarks, trademark registrations, service marks, service mark registrations,
trade names, copyrights, licenses, inventions, software, databases, know-how,
Internet domain names, trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures, and other
intellectual property (collectively, “Intellectual Property”) necessary to carry
on their respective businesses as currently conducted, and as proposed to be
conducted and described in the General Disclosure Package and the Prospectus
except where the failure to own or possess the right to use would not have a
Material Adverse Effect, and the Company is not aware of any claim to the
contrary or any challenge by any other person to the rights of the Company and
the Subsidiaries with respect to the foregoing except for those that would not
have a Material Adverse Effect. The Intellectual Property licenses described in
the General Disclosure Package and the Prospectus are valid, binding upon, and
enforceable by or against the parties thereto in accordance to its terms. The
Company and each Subsidiary has complied in all material respects with, and is
not in breach nor has received any asserted or threatened claim of breach of,
any Intellectual Property license described in the General Disclosure Package
and the Prospectus except for such breaches or asserted or threatened claims of
breach that would not have a Material Adverse Effect, and the Company has no
knowledge of any breach or anticipated breach by any other person to any
Intellectual Property license. To the knowledge of the Company, the Company’s
and each Subsidiary’s businesses as now conducted and as proposed to be
conducted as set forth in the Registration Statement, the Prospectus and the
General Disclosure Package do not and will not infringe or conflict with any
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses or other Intellectual Property or franchise right of any person. The
Company has not received written notice of any material claim against the
Company or any Subsidiary alleging the infringement by the Company or any of its
Subsidiary of any patent, trademark, service mark, trade name, copyright, trade
secret, license in or other intellectual property right or franchise right of
any person. The Company and each Subsidiary has taken all reasonable steps to
protect, maintain and safeguard its rights in all Intellectual Property. The
consummation of the transactions contemplated by this Agreement will not result
in the loss or impairment of or payment of any additional amounts with respect
to, nor require the consent of any other person in respect of, the Company’s or
any of Subsidiary’s right to own, use, or hold for use any of the Intellectual
Property as owned, used or held for use in the conduct of the businesses as
currently conducted. The Company and each Subsidiary has duly and properly filed
or caused to be filed with the United States Patent and Trademark Office (the
“PTO”) and applicable foreign and international patent authorities all patent
applications owned by the Company and the Subsidiaries (the “Company Patent
Applications”). To the knowledge of the Company, the Company and each Subsidiary
has complied with the PTO’s duty of candor and disclosure for the Company Patent
Applications and has made no material misrepresentation in the Company Patent
Applications. The Company is not aware of any information material to a
determination of patentability regarding the Company Patent Applications not
called to the attention of the PTO or similar foreign authority. The Company is
not aware of any information not called to the attention of the PTO or similar
foreign authority that would preclude the grant of a patent for the Company
Patent Applications. The Company has no knowledge of any information that would
preclude the Company, or as applicable, any Subsidiary, from having clear title
to the Company Patent Applications.
          (cc) No Labor Disputes. No labor problem or dispute with the employees
of the Company exists, or, to the Company’s knowledge, is threatened or
imminent, which would reasonably be expected to result in a Material Adverse
Effect. The Company is not aware that any key employee or significant group of
employees of the Company plans to terminate employment with the Company.

10



--------------------------------------------------------------------------------



 



          (dd) Taxes. The Company and each Subsidiary (i) has timely filed all
necessary federal, state, local and foreign income and franchise tax returns (or
timely filed applicable extensions therefore) that have been required to be
filed and (ii) is not in default in the payment of any taxes which were payable
pursuant to said returns or any assessments with respect thereto, other than any
which the Company or any Subsidiary is contesting in good faith and for which
adequate reserves have been provided.
          (ee) ERISA. The Company has fulfilled its obligations, if any, under
the minimum funding standards of Section 302 of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) and the regulations and published
interpretations thereunder with respect to each “plan” (as defined in
Section 3(3) of ERISA and such regulations and published interpretations) in
which employees of the Company are eligible to participate and each such plan is
in compliance in all material respects with the presently applicable provisions
of ERISA and such regulations and published interpretations. No “prohibited
transaction” (as defined in Section 406 of ERISA, or Section 4975 of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”)) or
“accumulated funding deficiency” (as defined in Section 302 of ERISA) or any of
the events set forth in Section 4043(b) of ERISA (other than events with respect
to which the thirty (30)-day notice requirements under Section 4043 of ERISA has
been waived) has occurred or could reasonably be expected to occur with respect
to any employee benefit plan of the Company or any Subsidiary, which could,
singularly or in the aggregate, have a Material Adverse Effect.
          (ff) Compliance with Environmental Laws. The Company and its
Subsidiaries (i) are in compliance with any and all applicable foreign, federal,
state and local laws, orders, rules, regulations, directives, decrees and
judgments relating to the use, treatment, storage and disposal of hazardous or
toxic substances or waste and protection of the environment which are applicable
to their businesses (“Environmental Laws”), (ii) have received and are in
compliance with all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct its business; and (iii) have not
received notice of any actual or potential liability for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, except in the case of subsections (i),
(ii) and (ii) of this subsection (ff) as would not, individually or in the
aggregate, have a Material Adverse Effect.
          (gg) Insurance. The Company and each Subsidiary maintains or is
covered by insurance provided by recognized, financially sound and reputable
institutions with policies in such amounts and covering such risks as is
adequate for the conduct of its business and the value of its properties and as
is customary for companies engaged in similar businesses in similar industries.
All such insurance is fully in force on the date hereof and will be fully in
force as of the Closing Date. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect.
          (hh) Accounting Controls. The Company and each Subsidiary maintains a
system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences. Except as described in the due diligence
materials provided by the Company to the Placement Agent or as set forth in the
General Disclosure Package or the Prospectus, since January 1, 2006, (i) Grant
Thornton, Hong Kong has not identified any material weakness in the Company’s
internal

11



--------------------------------------------------------------------------------



 




control over financial reporting (whether or not remediated), and (ii) there has
been no change in the Company’s internal control over financial reporting that
has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting. The Company is not aware of
any fraud, whether or not material, that involves management or other employees
who have a role in the Company’s internal controls.
          (ii) Disclosure Controls. The Company has established, maintains and
evaluates “disclosure controls and procedures” (as such term is defined in
Rule 13a-15e and 15d-15e under the Exchange Act) that (i) are designed to ensure
that material information relating to the Company is made known to the Company’s
principal executive officer and its principal financial officer by others within
those entities, particularly during the periods in which the periodic reports
required under the Exchange Act are being prepared, (ii) have been evaluated for
effectiveness as of the end of the last fiscal period covered by the
Registration Statement; and (iii) are effective to perform the functions for
which they were established. Since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no significant changes
in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weakness.
          (jj) Contracts; Off-Balance Sheet Interests. There is no document,
contract, permit or instrument, or off-balance sheet transaction (including
without limitation, any “variable interests” in “variable interest entities,” as
such terms are defined in Financial Accounting Standards Board Interpretation
No. 46) of a character required by the Securities Act or the Securities Act
Rules and Regulations to be described in the Registration Statement or the
General Disclosure Package or to be filed as an exhibit to the Registration
Statement or document incorporated by reference therein, which is not described
or filed as required. The contracts described in the immediately preceding
sentence to which the Company is a party have been duly authorized, executed and
delivered by the Company, constitute valid and binding agreements of the
Company, are enforceable against and by the Company in accordance with the terms
thereof and are in full force and effect on the date hereof.
          (kk) No Undisclosed Relationships. No relationship, direct or
indirect, exists between or among the Company and any of its Subsidiaries on the
one hand and the directors, officers, stockholders, customers or suppliers of
the Company or any of its Subsidiaries or any of their affiliates on the other
hand, which is required to be described in the General Disclosure Package and
the Prospectus or a document incorporated by reference therein and which has not
been so described.
          (ll) Brokers Fees. Except as described in the due diligence materials
provided by the Company to the Placement Agent or as disclosed in the General
Disclosure Package, there are no contracts, agreements or understandings between
the Company and any person (other than this Agreement) that would give rise to a
valid claim against the Company, the Subsidiaries or the Placement Agent for a
brokerage commission, finder’s fee or other like payment in connection with the
offering and sale of the Securities.
          (mm) Forward-Looking Statements. No forward-looking statements (within
the meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in either the General Disclosure Package or the Prospectus has
been made or reaffirmed without a reasonable basis or has been disclosed other
than in good faith.
          (nn) Nasdaq; Exchange Act Registration. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act and is listed on The
Nasdaq Global Market, and the Company has taken no action designed to terminate,
or any action reasonably likely to have the effect of terminating, the
registration of the Common Stock under the Exchange Act or delisting the Common

12



--------------------------------------------------------------------------------



 




Stock from The Nasdaq Global Market, nor has the Company received any
notification that the Commission or Nasdaq is contemplating terminating such
registration or listing. The Company has complied in all material respects with
the applicable requirements of Nasdaq for the maintenance of inclusion of the
Common Stock on The Nasdaq Global Market. The Company has filed an application
to include the Securities on The Nasdaq Global Market.
          (oo) Sarbanes-Oxley Act. The Company, and to its knowledge, all of the
Company’s directors or officers, in their capacities as such, is in compliance
in all material respects with all applicable effective provisions of the
Sarbanes-Oxley Act of 2002, as amended and any related rules and regulations
promulgated by the Commission. Each of the principal executive officer and the
principal financial officer of the Company (or each former principal executive
officer of the Company and each former principal financial officer of the
Company as applicable) has made all certifications required by Sections 302 and
906 of the Sarbanes-Oxley Act with respect to all reports, schedules, forms,
statements and other documents required to be filed by it with the Commission.
For purposes of the preceding sentence, “principal executive officer” and
“principal financial officer” shall have the meanings given to such terms in the
Sarbanes-Oxley Act.
          (pp) Foreign Corrupt Practices. Neither the Company nor, to the
Company’s knowledge, any other person associated with or acting on behalf of the
Company, including without limitation any director, officer, agent or employee
of the Company or its Subsidiaries has, directly or indirectly, during the last
five years, while acting on behalf of the Company or on behalf of the Company’s
Subsidiaries after the Subsidiary was acquired by the Company (i) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity or failed to disclose fully any
contribution in violation of law, (ii) made any payment to any federal or state
governmental officer or official, or other person charged with similar public or
quasi-public duties, other than payments required or permitted by the laws of
the United States or any jurisdiction thereof, (iii) violated or is in violation
of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended
or (iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.
          (qq) Currency and Foreign Transactions. The operations of the Company
and its Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”),
except where a failure to comply with such requirements, statutes, rules,
regulations or guidelines could not reasonably be expected to have a Material
Adverse Effect, and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its Subsidiaries with respect to the Money Laundering Laws is pending
or, to the Company’s knowledge, threatened.
          (rr) No Sanctioned Employees. Neither the Company nor any Subsidiary
nor, to the Company’s knowledge, any director, officer, agent, employee or
affiliate of the Company or its Subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.
          (ss) NASD Affiliations. Except as described in the due diligence
materials provided by the Company to the Placement Agent, neither the Company
nor any Subsidiary nor any of their affiliates (within the meaning of NASD
Conduct Rule 2720(b)(1)(a)) directly or indirectly controls, is

13



--------------------------------------------------------------------------------



 




controlled by, or is under common control with, or is an associated person
(within the meaning of Article I, Section 1(e)(e) of the By-laws of the NASD)
of, any member firm of the NASD.
          (tt) Trading Market . Assuming the accuracy of the representations of
the Investors in the Subscription Agreements, no approval of the shareholders of
the Company under the rules and regulations of any trading market (including
Rule 4350 of The Nasdaq Global Marketplace Rules) is required for the Company to
issue and deliver to the Investors the Securities.
     Any certificate signed by any officer of the Company or any Subsidiary and
delivered to the Placement Agent or to counsel for the Placement Agent in
connection with the offering of the Securities shall be deemed a representation
and warranty by the Company to the Placement Agent and the Investors as to the
matters covered thereby.
     3. Covenants. The Company covenants and agrees with the Placement Agent as
follows:
          (a) Filing of Prospectuses. The Company will file: (i) each
Preliminary Prospectus and the Prospectus with the Commission within the time
periods specified by Rule 424(b) and Rules 430B or 430C under the Securities
Act, (ii) any Issuer Free Writing Prospectus to the extent required by Rule 433
under the Securities Act, if applicable, and (iii) all reports and any
definitive proxy or information statements required to be filed by the Company
with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of the
Exchange Act subsequent to the date of the Prospectus and during the Prospectus
Delivery Period.
          (b) Filing of Amendments. The Company will promptly advise the
Placement Agent of any proposal to amend or supplement the Registration
Statement, the Prospectus or the General Disclosure Package until the completion
of the purchase and sale of the Securities contemplated herein and will afford
the Placement Agent a reasonable opportunity to comment on any such proposed
amendment or supplement and to file no such amendment or supplement to which the
Placement Agent shall object in writing, which objection shall not be
unreasonable; and the Company will also advise the Placement Agent promptly of
(i) the filing of any such amendment or supplement, (ii) any request by the
Commission or its staff for any amendment to the Registration Statement, for any
supplement to the Prospectus or for any additional information, (iii) the time
and date when any post-effective amendment to the Registration Statement becomes
effective, but only during the Prospectus Delivery Period; (iv) receipt by the
Company of any notification with respect to any suspension or the approval of
the Shares from any securities exchange upon which it is listed for trading or
included or designated for quotation, or the initiation or threatening of any
proceeding for such purpose, (v) the institution by the Commission of any stop
order proceedings in respect of the Registration Statement or the threatening of
any proceeding for that purpose, and (vi) the receipt by the Company of any
notification with respect to the suspension of the qualification of the Shares
in any jurisdiction or the institution or threatening of any proceedings for
such purpose. The Company will use its reasonable commercial efforts to prevent
the issuance of any such stop order or the suspension of any such qualification
and, if issued, to obtain as soon as possible the withdrawal thereof.
          (c) Continued Compliance with Securities Law. If, during the
Prospectus Delivery Period, any event occurs as a result of which the Prospectus
as then amended or supplemented would include an untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or if it is necessary at any time to amend the Registration
Statement or supplement the Prospectus to comply with the Securities Act, the
Company will promptly notify the Placement Agent of such event and will promptly
prepare and file with the Commission and furnish, at its own expense, to the
Placement Agent and, to the extent applicable, the dealers and any other dealers
upon request of the Placement Agent, an

14



--------------------------------------------------------------------------------



 




amendment or supplement which will correct such statement or omission or an
amendment which will effect such compliance.
          (d) Free Writing Prospectuses. The Company will (i) not make any offer
relating to the Securities that would constitute an Issuer Free Writing
Prospectus or that would otherwise constitute a “free writing prospectus” (as
defined in Rule 405 under the Securities Act) required to be filed by the
Company with the Commission under Rule 433 under the Securities Act unless the
Placement Agent approves its use in writing prior to first use; provided that
the prior written consent of the Placement Agent hereto shall be deemed to have
been given in respect of the Issuer Free Writing Prospectus(es) included in
Schedule II hereto, (ii) comply with the requirements of Rules 164 and 433 under
the Securities Act applicable to any Issuer Free Writing Prospectus, including
the requirements relating to timely filing with the Commission, legending and
record keeping and (iii) not take any action that would result in the Placement
Agent or the Company being required to file with the Commission pursuant to Rule
433(d) under the Securities Act a free writing prospectus prepared by or on
behalf of the Placement Agent that the Placement Agent otherwise would not have
been required to file thereunder. The Company will satisfy the conditions in
Rule 433 under the Securities Act to avoid a requirement to file with the
Commission any electronic road show. The Placement Agent will (x) not make any
offer relating to the Securities that would constitute a “free writing
prospectus” (as defined in Rule 405 under the Securities Act) required to be
filed by the Company with the Commission under Rule 433 under the Securities Act
unless the Company approves its use in writing prior to first use; and (y) not
take any action that would result in the Company being required to file with the
Commission pursuant to Rule 433(d) under the Securities Act a free writing
prospectus prepared by or on behalf of the Placement Agent that the Placement
Agent otherwise would not have been required to file thereunder.
          (e) Conflicting Issuer Free Writing Prospectus. If at any time
following issuance of an Issuer Free Writing Prospectus there occurred or occurs
an event or development as a result of which such Issuer Free Writing Prospectus
conflicted or would conflict with the information contained in the Registration
Statement relating to the Shares or included or would include an untrue
statement of a material fact or omitted or would omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances prevailing at that subsequent time, not misleading, the Company
promptly will notify the Placement Agent and will promptly amend or supplement,
at its own expense, such Issuer Free Writing Prospectus to eliminate or correct
such conflict, untrue statement or omission. The foregoing sentence does not
apply to statements in or omissions from any Issuer Free Writing Prospectus in
reliance upon, and in conformity with the Placement Agent’s Information.
          (f) Delivery of Copies. The Company will deliver promptly to the
Placement Agent and its counsel such number of the following documents as the
Placement Agent shall reasonably request: (i) conformed copies of the
Registration Statement as originally filed with the Commission and each
amendment thereto (in each case excluding exhibits), (ii) copies of any
Preliminary Prospectus related to the Shares; (iii) any Issuer Free Writing
Prospectus, (iv) during the Prospectus Delivery Period, copies of the Prospectus
(or any amendments or supplements thereto); (v) any document incorporated by
reference in the Prospectus (other than any such document, other than those
documents described in clauses (i), (ii), (iii), (iv) and (v) above) that is
filed with the Commission electronically via EDGAR or any successor system and
(vi) all correspondence to and from, and all documents issued to and by, the
Commission in connection with the registration of the Shares under the
Securities Act.
          (g) Blue Sky Laws. The Company will promptly take or cause to be
taken, from time to time, such actions as the Placement Agent may reasonably
request to qualify the Securities for offering and sale under the state
securities, or blue sky, laws of such states or other jurisdictions as the
Placement Agent may reasonably request and to maintain such qualifications in
effect so long as the Placement Agent may request for the distribution of the
Securities, provided, that in no event shall the Company be

15



--------------------------------------------------------------------------------



 




obligated to qualify as a foreign corporation in any jurisdiction in which it is
not so qualified or to file a general consent to service of process in any
jurisdiction or subject itself to taxation as doing business in any
jurisdiction.
          (h) Earnings Statement. As soon as practicable, but in any event not
later than 16 months after the date of this Agreement, the Company will make
generally available to holders of its securities, an earnings statement of the
Company and its subsidiaries (which need not be audited) that will satisfy the
provisions of Section 11(a) of the Securities Act and the Securities Act Rules
and Regulations (including Rule 158). Any document or information filed with the
Commission and available on EDGAR shall be deemed to be delivered for purposes
of this section.
          (i) Use of Proceeds. The Company will apply the net proceeds from the
sale of the Securities in the manner set forth in the General Disclosure Package
and the Prospectus under the heading “Use of Proceeds.”
          (j) Lock-Up Period. Beginning on the date hereof and continuing for a
period of 90 days after the date of the Prospectus (the “Lock-Up Period”), the
Company will not (i) offer to sell, hypothecate, pledge, announce the intention
to sell, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase or otherwise transfer or dispose of, directly or indirectly, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Exchange Act, with
respect to, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock; (ii) file or cause to become
effective a registration statement under the Securities Act relating to the
offer and sale of any shares of Common Stock or securities convertible into or
exercisable or exchangeable for Common Stock except for (x) a registration
statement on Form S-8 relating to employee benefit plans or (y) registration
statements required by any registration rights agreements or (iii) enter into
any swap, hedge or other agreement that transfers, in whole or in part, any of
the economic consequences of ownership of the Common Stock, whether any such
transaction described in clause (i), (ii) or (iii) above is to be settled by
delivery of Common Stock or such other securities, in cash or otherwise, without
the prior written consent of the Placement Agent (which consent may be withheld
in its sole discretion), other than (A) the Securities to be sold hereunder,
(B) the issuance of restricted Common Stock or options to acquire Common Stock
pursuant to the Company’s employee benefit plans, qualified stock option plans
or other employee compensation plans as such plans are in existence on the date
hereof and described in the Registration Statement (excluding the exhibits
thereto), the General Disclosure Package and the Prospectus, (C) issuances of
Common Stock upon the exercise of options or warrants disclosed as outstanding
in the Registration Statement (excluding the exhibits thereto), the General
Disclosure Package and the Prospectus or upon the conversion or exchange of
convertible or exchangeable securities outstanding as of the date of this
Agreement; (D) the issuance by the Company of any shares of Common Stock as
consideration for mergers, acquisitions, other business combinations, or
strategic alliances, occurring after the date of this Agreement; provided that
each recipient of shares pursuant to this clause (D) agrees that all such shares
remain subject to restrictions substantially similar to those contained in this
subsection 3(j); or (E) the purchase or sale of the Company’s securities
pursuant to a plan, contract or instruction that satisfies all of the
requirements of Rule 10b5-1(c)(1)(i)(B) that was in effect prior to the date
hereof. Notwithstanding the foregoing, if (1) during the last 17 days of the
Lock-Up Period, the Company releases earnings results or publicly announces
other material news or a material event relating to the Company occurs or (2)
prior to the expiration of the Lock-Up Period, the Company announces that it
will release earnings results during the 16-day period beginning on the last day
of the Lock-Up Period, then in each case the Lock-Up Period will be extended
until the expiration of the 18-day period beginning on the date of release of
the earnings results or the public announcement regarding the material news or
the occurrence of the material event, as applicable, unless the Placement Agent
waive, in writing, such extension. The Company agrees not to

16



--------------------------------------------------------------------------------



 



accelerate the vesting of any option or warrant or the lapse of any repurchase
right prior to the expiration of the Lock-Up Period.
          (k) Press Releases. Prior to 9:30 a.m. New York City time on the
business day immediately subsequent to the date hereof, the Company shall issue
a press release (the “Press Release”) reasonably acceptable to the Placement
Agent disclosing the execution of this Agreement, the Subscription Agreements
and the transaction contemplated hereby and thereby. Prior to the Closing Date,
the Company will not issue any press release or other communication directly or
indirectly or hold any press conference with respect to the Company, the
Subsidiaries, their condition, financial or otherwise, or the earnings,
business, operations or prospects of any of them, or the offering of the
Securities (except for routine oral marketing communications in the ordinary
course of business and consistent with the past practices of the Company and of
which the Placement Agent is notified), without the prior written consent of the
Placement Agent, unless in the reasonable judgment of the Company and its
counsel, and after notification to the Placement Agent, such press release or
communication is required by law or applicable stock exchange or self-regulatory
agency, in which case the Company shall use its reasonable commercial efforts to
allow the Placement Agent reasonable time to comment on such release or other
communication in advance of such issuance.
          (l) Stabilization. The Company will not, and will cause the
Subsidiaries not to, take directly or indirectly any action designed, or that
might reasonably be expected to cause or result in, or that will constitute,
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Securities.
          (m) Transfer Agent. The Company shall engage and maintain, at its
expense, a transfer agent and, if necessary under the jurisdiction of
incorporation of the Company, a registrar for the Shares.
          (n) Listing. The Company shall use its best efforts to cause the
Shares to be listed for quotation on The Nasdaq Global Market at the Closing
Date and to maintain such listing for a period of 12 months after the date
hereof.
          (o) Undertakings. The Company will comply with all the provisions of
any undertakings contained in the Registration Statement.
     4. Costs and Expenses. The Company will pay or reimburse if paid by the
Placement Agent all costs and expenses incident to the performance of the
obligations of the Company under this Agreement and in connection with the
transactions contemplated hereby, including but not limited to costs and
expenses of or relating to (a) the preparation, printing, filing, delivery and
shipping of the Registration Statement, any Issuer Free Writing Prospectus, each
Preliminary Prospectus, the General Disclosure Package and the Prospectus, and
any amendment or supplement to any of the foregoing (including costs of mailing
and shipment), (b) the registration, issue, sale and delivery of the Securities
including any stock or transfer taxes and stamp or similar duties payable upon
the sale, issuance or delivery of the Securities and the printing, delivery, and
shipping of the certificates representing the Securities, (c) the registration
or qualification of the Securities for offer and sale under the securities or
Blue Sky laws of such jurisdictions designated pursuant to Section 3(g),
(including, in the event that the transactions contemplated hereby are not
consummated, the reasonable legal fees not to exceed $10,000, filing fees and
other disbursements of counsel to the Placement Agent in connection therewith),
and, if reasonably requested by the Placement Agent, the preparation and
printing and furnishing of copies of any blue sky surveys to the Placement
Agent, (d) the fees and expenses of any transfer agent or registrar for the
Securities, (e) any filings required to be made by the Placement Agent or the
Company with the NASD, (f) listing fees, if any, for the listing or quotation of
the Shares on The Nasdaq Global Market, (g)

17



--------------------------------------------------------------------------------



 



fees and disbursements of the Company’s auditor incurred in delivering the
letter(s) described in Section 5(i) of this Agreement, (h) fees of the Escrow
Agent, and (i) the costs and expenses of the Company and the Placement Agent in
connection with the marketing of the offering and the sale of the Shares to
prospective investors including, but not limited to, those related to any
presentations or meetings undertaken in connection therewith including, without
limitation, expenses associated with the production of road show slides and
graphics, fees and expenses of any consultants engaged with the written consent
of the Company in connection with the road show presentations, travel, lodging
and other expenses incurred by the officers of the Company and any such
consultants, and the cost of any aircraft or other transportation chartered in
connection with the road show; provided, however, that the costs and expenses of
the Placement Agent pursuant to this Section 4(i) shall be paid by the Company
only in the event that the transactions contemplated hereby are not consummated.
If this Agreement shall be terminated by the Placement Agent pursuant to
Section 9 hereof, the Company will, in addition to paying the amounts described
in Section 4 hereof, reimburse the Placement Agent for all of its out-of-pocket
disbursements including, but not limited to, the fees and disbursements of its
counsel.
     5. Conditions of Placement Agent’s Obligations. The respective obligations
of the Placement Agent hereunder and the Investors under the Subscription
Agreements are subject to the following conditions:
          (a) Filings with the Commission. The Prospectus (including the Final
Prospectus Supplement) shall have been filed with the Commission pursuant to
Rule 424(b), in the manner and within the time period so required.
          (b) Abbreviated Registration Statement. If the Company has elected to
rely upon Rule 462(b), the registration statement filed under Rule 462(b) shall
have become effective under the Securities Act by 8:00 a.m., Washington, D.C.
time, on the business day next succeeding the date of this Agreement.
          (c) No Stop Orders; Negative Assurance. Prior to the Closing: (i) no
stop order suspending the effectiveness of the Registration Statement or any
part thereof, preventing or suspending the use of the Prospectus or any
Permitted Free Writing Prospectus or any part thereof shall have been issued
under the Securities Act and no proceedings for that purpose or pursuant to
Section 8A under the Securities Act shall have been initiated or threatened by
the Commission, (ii) no order suspending the qualification or registration of
the Securities under the securities or blue sky laws of any jurisdiction shall
be in effect and (iii) all requests for additional information on the part of
the Commission (to be included or incorporated by reference in the Registration
Statement, the General Disclosure Package, the Prospectus or any Issuer Free
Writing Prospectus or otherwise) shall have been complied with to the
satisfaction of the Staff of the Commission. The Placement Agent shall not have
discovered and disclosed to the Company on or prior to the Closing Date that
(x) the Registration Statement, or any amendment or supplement thereto contains
an untrue statement of a fact which, in the opinion of the Placement Agent, is
material, or omits to state any fact which, in the opinion of the Placement
Agent, is material and is required to be stated therein or is necessary to make
the statements therein not misleading, or (y) the General Disclosure Package or
the Prospectus, or any amendment or supplement thereto, or any Issuer Free
Writing Prospectus, contains an untrue statement of a fact which, in the opinion
of the Placement Agent, is material, or omits to state any fact which, in the
opinion of the Placement Agent, is material and is required to be stated therein
or is necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading.
          (d) Action Preventing Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any governmental agency or body which would, as of the Closing Date, prevent the
issuance or sale of the Securities; and no injunction, restraining

18



--------------------------------------------------------------------------------



 



order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities.
          (e) Objection of Placement Agent. No Prospectus or amendment or
supplement to the Registration Statement shall have been filed to which the
Placement Agent shall have objected in writing, which objection shall not be
unreasonable.
          (f) Material Adverse Change. Subsequent to the date of the latest
audited financial statements included or incorporated by reference in the
General Disclosure Package, (i) neither the Company nor any of its Subsidiaries
has sustained any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth in the General Disclosure Package, (ii) there has not been any
change in the capital stock (other than a change in the number of outstanding
shares of Common Stock due to the issuance of shares upon the exercise of
outstanding options or warrants or the conversion of convertible indebtedness),
or material change in the short-term debt or long-term debt of the Company or
any Subsidiary (other than upon conversion of convertible indebtedness) or any
Material Adverse Change otherwise than as set forth in the General Disclosure
Package
          (g) Representations and Warranties. Each of the representations and
warranties of the Company contained herein shall be true and correct when made
and on and as of the Closing Date, as if made on such date (except that those
representations and warranties that address matters only as of a particular date
shall remain true and correct as of such date), and all covenants and agreements
herein contained to be performed on the part of the Company and all conditions
herein contained to be fulfilled or complied with by the Company at or prior to
the Closing Date shall have been duly performed, fulfilled or complied with.
          (h) Opinion of Counsel to the Company. The Placement Agent shall have
received from Morgan, Lewis & Bockius LLP, counsel to the Company, such
counsel’s written opinion, addressed to the Placement Agent and the Investors
and dated the Closing Date, in the form provided on Exhibit C hereto.
          (i) Opinion of Counsel to the Placement Agent. The Placement Agent
shall have received from Duane Morris LLP, counsel for the Placement Agent, such
counsel’s written opinion, addressed to the Placement Agent and dated the
Closing Date, covering such matters as are customarily covered in transactions
of this type. Such counsel shall also have furnished to the Placement Agent a
written statement, addressed to the Placement Agent and dated the Closing Date,
covering negative assurances.
          (j) Accountant’s Comfort Letter. On the date hereof, the Placement
Agent shall have received a letter dated the date hereof, (the “Comfort
Letter”), addressed to the Placement Agent and in form and substance reasonably
satisfactory to the Placement Agent and its counsel, from Grant Thornton, Hong
Kong, (i) confirming that they are independent public accountants with respect
to the Company within the meaning of the Securities Act and the Securities Act
Rules and Regulations and (ii) stating, as of the date hereof (or, with respect
to matters involving changes or developments since the respective dates as of
which specified financial information is given in the General Disclosure
Package, as of a date not more than three days prior to the date hereof), the
conclusions and findings of such firm with respect to the financial information
and other matters ordinarily covered by accountants’ “comfort letters” to
underwriters, delivered according to Statement of Auditing Standards No. 72 and
Statement of Auditing Standard No. 100 (or successor bulletins), in connection
with registered public offerings.

19



--------------------------------------------------------------------------------



 



          (k) Bring-Down Letter. At the Closing Date, the Placement Agent shall
have received from Grant Thornton, Hong Kong, a letter (the “Bring-Down
Letter”), dated the Closing Date, addressed to the Placement Agent and in form
and substance reasonably satisfactory to the Placement Agent, (i) confirming
that they are independent public accountants with respect to the Company within
the meaning of the Securities Act and the Securities Act Rules and Regulations,
(ii) stating, as of the date of the Bring-Down Letter (or, with respect to
matters involving changes or developments since the respective dates as of which
specified financial information is given in the General Disclosure Package and
the Prospectus, as of a date not more than three days prior to the date of the
Bring-Down Letter), the conclusions and findings of such firm with respect to
the financial information and other matters covered by the Comfort Letter and
(iii) confirming in all material respects the conclusions and findings set forth
in the Comfort Letter.
          (l) Officer’s Certificate. The Placement Agent shall have received on
the Closing Date a certificate, addressed to the Placement Agent and dated the
Closing Date, of the chief executive or chief operating officer and the chief
financial officer or chief accounting officer of the Company to the effect that:
               (i) each of the representations, warranties and agreements of the
Company in this Agreement were true and correct in all material respects when
originally made and are true and correct in all material respects as of the
Closing Date; and the Company has complied in all material respects with all
agreements and satisfied all the conditions on its part required under this
Agreement to be performed or satisfied at or prior to the Closing Date;
               (ii) subsequent to the date of the latest audited financial
statements included or incorporated by reference in the General Disclosure
Package, (A) neither the Company nor any of its Subsidiaries has sustained any
material loss or interference with its business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor dispute
or court or governmental action, order or decree, otherwise than as set forth in
the General Disclosure Package, (B) there has been no material change in the
financial position or results of operation of the Company, otherwise than as set
forth in the General Disclosure Package;
               (iii) no stop order suspending the effectiveness of the
Registration Statement or any part thereof or any amendment thereof or the
qualification of the Securities for offering or sale, nor suspending or
preventing the use of the General Disclosure Package, the Prospectus or any
Issuer Free Writing Prospectus shall have been issued, and no proceedings for
that purpose or pursuant to Section 8A under the Securities Act shall be pending
or to their knowledge, threatened by the Commission or any state or regulatory
body; and
               (iv) (A) as of the date of such certificate, (x) the Registration
Statement does not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading and (y) neither the Prospectus nor the General
Disclosure Package contains any untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading and (B) no event has occurred as a result of which it is
necessary to amend or supplement the Registration Statement, the Prospectus or
the General Disclosure Package in order to make the statements therein not
untrue or misleading in any material respect.
          (m) Secretary’s Certificate. On the Closing Date, the Company shall
have furnished to the Placement Agent a Secretary’s Certificate of the Company.

20



--------------------------------------------------------------------------------



 



          (n) Lock-Up Agreements. Each officer and director of the Company shall
have entered into Lock-Up Agreements substantially in the form attached as
Exhibit B hereto on or prior to the date hereof, and each such Lock-Up
Agreement, or a copy thereof, shall have been delivered to the Placement Agent
and shall be in full force and effect at the Time of Sale.
          (o) The Nasdaq Global Market. The Shares shall have been approved for
quotation on The Nasdaq Global Market and listed and admitted and authorized for
trading on The Nasdaq Global Market, subject only to official notice of
issuance. Satisfactory evidence of such actions shall have been provided to the
Placement Agent.
          (p) Other Filings with the Commission. The Company shall have prepared
and filed with the Commission a Current Report on Form 8-K with respect to the
transactions contemplated hereby, including as an exhibit thereto this Agreement
and any other documents relating thereto.
          (q) No NASD Objection. The Placement Agent shall not have received any
objection from the NASD as to the fairness and reasonableness of the amount of
compensation allowable or payable to the Placement Agent in connection with the
issuance and sale of the Securities.
          (r) Subscription Agreements. The Company shall have entered into the
Subscription Agreements with each of the Investors, and such agreements shall be
in full force and effect on the Closing Date.
          (s) Escrow Agreement. The Company shall have entered into the Escrow
Agreement, and such agreement shall be in full force and effect on the Closing
Date.
          (t) Additional Documents. Prior to the Closing Date, the Company shall
have furnished to the Placement Agent such further information, certificates or
documents as the Placement Agent shall have reasonably requested.
     All opinions, letters, evidence and certificates mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Placement Agent.
     6. Indemnification and Contribution.
          (a) Indemnification of the Placement Agent. The Company agrees to
indemnify and hold the Placement Agent harmless against any losses, claims,
damages or liabilities (“Losses”) to which the Placement Agent may become
subject, under the Securities Act or otherwise (including in settlement of any
litigation if such settlement is effected with the written consent of the
Company), insofar as such Losses (or actions in respect thereof) arise out of or
are based upon (i) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, the General Disclosure
Package or the Prospectus, or any amendment or supplement thereto, or in any
Issuer Free Writing Prospectus, (ii) the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading or (iii) any breach of the representations,
warranties and agreements of the Company contained herein, and will reimburse
the Placement Agent for any legal or other expenses incurred by then in
connection with investigating or defending against such Losses (or actions in
respect thereof); provided, however, that the Company shall not be liable in any
such case to the extent that any such Losses (or actions in respect thereof)
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in the Registration Statement, the General
Disclosure Package or the Prospectus, or any amendment or

21



--------------------------------------------------------------------------------



 




supplement thereto, or in any Issuer Free Writing Prospectus in reliance upon
and in conformity with the Placement Agent’s Information.
     In addition to its other obligations under this Section 6(a), the Company
agrees that it will reimburse the Placement Agent for all legal fees or other
expenses incurred in connection with investigating or defending any such claim,
action, investigation, inquiry or other proceeding, described in this
Section 6(a), as such fees and expenses are incurred.
          (b) Indemnification of the Company. The Placement Agent will indemnify
and hold harmless the Company against any Losses to which the Company may become
subject, under the Securities Act or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Placement Agent), insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement, the General Disclosure Package, the Prospectus, or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Registration
Statement, the General Disclosure Package, the Prospectus, or any such amendment
or supplement, in reliance upon and in conformity with written information
furnished to the Company by the Placement Agent, specifically for use in the
preparation thereof, and will reimburse the Company for any legal or other
expenses reasonably incurred by the Company in connection with investigating or
defending against any such loss, claim, damage, liability or action, it being
understood and agreed that the only such information furnished by the Placement
Agent consists of the Placement Agent Information.
          (c) Notice and Procedures. Promptly after receipt by an indemnified
party under subsection (a) or (b) above of notice of the commencement of any
action, such indemnified party shall, if a claim in respect thereof is to be
made against the indemnifying party under such subsection, notify the
indemnifying party in writing of the commencement thereof; provided, that the
omission so to notify the indemnifying party shall not relieve the indemnifying
party from any liability that it may have to any indemnified party except to the
extent such indemnifying party has been materially prejudiced by such failure.
In case any such action shall be brought against any indemnified party, and it
shall notify the indemnifying party of the commencement thereof, the
indemnifying party shall be entitled to participate in, and, to the extent that
it shall wish, jointly with any other indemnifying party similarly notified, to
assume the defense thereof, with counsel satisfactory to such indemnified party,
and after notice from the indemnifying party to such indemnified party of the
indemnifying party’s election so to assume the defense thereof, the indemnifying
party shall not be liable to such indemnified party under such subsection for
any legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof other than reasonable costs of
investigation; provided, however, that if, in the sole judgment of the
indemnified party, it is advisable for the indemnified party to be represented
by separate counsel, the indemnified party shall have the right to employ a
separate counsel to represent it, in which event the reasonable fees and
expenses of such separate counsel shall be borne by the indemnified party or
parties except to the extent that (i) the employment thereof has been
specifically authorized by the indemnifying party in writing, (ii) the
indemnifying party has failed after a reasonable period of time to assume such
defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the indemnifying party and the position of the
indemnified party, in which case, if such indemnified party notifies the
indemnifying party in writing that it elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such action on behalf of such indemnified party,
it being understood, however, that the indemnifying party shall not, in
connection with any one such action or separate but substantially similar or
related actions in the same jurisdiction

22



--------------------------------------------------------------------------------



 




arising out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys at any
time for all such indemnified parties. An indemnifying party shall not be
obligated under any settlement agreement relating to any action under this
Section 6 to which it has not agreed in writing. In addition, no indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement of any pending or threatened proceeding unless such settlement
includes an unconditional release of such indemnified party for all liability on
claims that are the subject matter of the proceeding.
          (d) Contribution; Limitation on Liability. If the indemnification
provided for in this Section 6 is unavailable or insufficient to hold harmless
an indemnified party under subsection (a) or (b) above, then each indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities referred to in subsection (a) or (b) above,
(i) in such proportion as is appropriate to reflect the relative benefits
received by the Company on the one hand and the Placement Agent on the other
from the offering of the Securities or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company on the one hand and the
Placement Agent on the other in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the Company
on the one hand and the Placement Agent on the other shall be deemed to be in
the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company bears to the total compensation
received by the Placement Agent. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or the Placement Agent and the
parties’ relevant intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. The Company and the
Placement Agent agree that it would not be just and equitable if contributions
pursuant to this subsection (d) were to be determined by pro rata allocation
(even if the Placement Agent were treated as one entity for such purpose) or by
any other method of allocation which does not take account of the equitable
considerations referred to in the first sentence of this subsection (d). The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities referred to in the first sentence of this
subsection (d) shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
(and not reimbursed by the indemnifying party) in connection with investigating
or defending against any action or claim which is the subject of this subsection
(d). Notwithstanding the provisions of this subsection, the Placement Agent
shall not be required to contribute any amount in excess of the total
commissions received by the Placement Agent in accordance with Section 1(b) less
the amount of any damages which the Placement Agent has otherwise paid or become
liable to pay by reason of any untrue or alleged untrue statement, omission or
alleged omission, act or alleged act or failure to act or alleged failure to
act. No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.
          (e) Non-Exclusive Remedies. The obligations of the Company under this
Section 6 shall be in addition to any liability which the Company may otherwise
have and shall extend, upon the same terms and conditions, to each person, if
any, who controls a Placement Agent within the meaning of the Securities Act;
and the Placement Agent’s obligations under this Section 6 shall be in addition
to any liability that the Placement Agent may otherwise have and shall extend,
upon the same terms and conditions, to each director of the Company (including
any person who, with his consent, is named in the Registration Statement as
about to become a director of the Company), to each officer of the Company who
has signed the Registration Statement and to each person, if any, who controls
the Company within the meaning of the Securities Act.

23



--------------------------------------------------------------------------------



 



     7. Representations and Agreements to Survive Delivery. All representations,
warranties, and agreements of the Company herein or in certificates delivered
pursuant hereto, and the agreements of the Placement Agent and the Company
contained in Section 6 hereof, shall remain operative and in full force and
effect regardless of any investigation made by or on behalf of the Placement
Agent or any controlling person thereof, or the Company or any of its officers,
directors, or controlling persons and shall survive delivery of, and payment
for, the Securities. The respective agreements, covenants, indemnities and other
statements set forth in Sections 4, 6 and 12 hereof shall remain in full force
and effect, regardless of any termination of this Agreement.
     8. Information Furnished by Placement Agent. The Company acknowledges that
the statements set forth in the “Plan of Distribution” section in the Prospectus
(the “Placement Agent Information”), constitute the only information relating to
the Placement Agent furnished in writing to the Company by the Placement Agent
as such information is referred to in Sections 2 and 6 hereof.
     9. Termination. The Placement Agent shall have the right to terminate this
Agreement by giving notice as hereinafter specified at any time at or prior to
the Closing Date, without liability on the part of the Placement Agent to the
Company, if (a) prior to delivery and payment for the Securities (i) trading in
securities generally shall have been suspended on or by The Nasdaq Global
Market, (ii) trading in the Common Stock of the Company shall have been
suspended on The Nasdaq Global Market or by the Commission, (iii) a general
moratorium on commercial banking activities shall have been declared by federal
or New York state authorities or a material disruption shall have occurred in
commercial banking or securities settlement or clearance services in the United
States, (iv) there shall have occurred any outbreak or material escalation of
hostilities or acts of terrorism involving the United States or there shall have
been a declaration by the United States of a national emergency or war, or
(v) there shall have occurred any other calamity or crisis or any material
change in general economic, political or financial conditions in the United
States or elsewhere, if the effect of any such event specified in clause (iv) or
(v), in the judgment of the Placement Agent, is material and adverse and makes
it impractical or inadvisable to proceed with the completion of the sale of and
payment for the Securities on the Closing Date on the terms and in the manner
contemplated by this Agreement, the General Disclosure Package and the
Prospectus, (b) since the time of execution of this Agreement or the earlier
respective dates as of which information is given in the General Disclosure
Package or incorporated by reference therein, there has been any Material
Adverse Effect, if the effect of any such event specified in this clause (b), in
the judgment of the Placement Agent, makes it impractical or inadvisable to
proceed with the completion of the sale of and payment for the Securities on the
Closing Date on the terms and in the manner contemplated by this Agreement, the
General Disclosure Package and the Prospectus, (c) the Company shall have
failed, refused or been unable to comply with the terms or perform any agreement
or obligation of this Agreement or any Subscription Agreement, other than by
reason of a default by the Placement Agent, or (d) any condition of the
Placement Agent’s obligations hereunder is not fulfilled. Any such termination
shall be without liability of any party to any other party except that the
provisions of Section 4, Section 6, and Section 12 hereof shall at all times be
effective notwithstanding such termination.
     10. Notices. All statements, requests, notices and agreements hereunder
shall be in writing shall be delivered or sent by mail, telex or facsimile
transmission, as follows:

         
 
  (a)   if to the Placement Agent, to:
 
       
 
      Philadelphia Brokerage Corporation
 
      992 Old Eagle School Road
 
           Suite 915
 
      Wayne, Pennsylvania 19087
 
      Attention: Robert Fisk

24



--------------------------------------------------------------------------------



 



         
 
      Facsimile No.: (610) 975-9993
 
       
 
      with a copy (which shall not constitute notice) to:
 
       
 
      Duane Morris LLP
 
      30 South 17th Street
Philadelphia, PA 19103-4196
 
      Attention: John M. Coogan, Jr., Esq.
 
      Facsimile No. (215) 979-1020
 
       
 
  (b)   if to the Company, to
 
       
 
      Beijing Med-Pharm Corporation
 
      600 West Germantown Pike
 
      Plymouth Meeting, Pennsylvania 19462
 
      Attention: Fred M. Powell
 
      Facsimile: (610) 940-1676
 
       
 
      with a copy (which shall not constitute notice) to:
 
       
 
      Morgan, Lewis & Bockius LLP
 
      1701 Market Street, Philadelphia, Pennsylvania 19103\
 
      Attention: Joanne R. Soslow, Esq.
 
      Facsimile (215) 963-5001

     11. Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and shall be binding upon the Placement Agent, the Company, and
their respective successors and assigns. Nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any person other than the
persons mentioned in the preceding sentence any legal or equitable right, remedy
or claim under or in respect of this Agreement, or any provisions herein
contained, this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of such persons and
for the benefit of no other person, except that (i) the representations,
warranties, covenants, agreements and indemnities of the Company contained in
this Agreement shall also be for the benefit of the controlling persons,
officers and directors referred to in Section 6(a) and the indemnities of the
Placement Agent shall also be for the benefit of the controlling persons,
officers and directors referred to in Section 6(a) and (ii) the Investors are
relying on the representations made by the Company under, and are intended third
party beneficiaries of, this Agreement. The term “successors and assigns” as
herein used shall not include any purchaser of the Securities by reason merely
of such purchase.
     12. Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the laws of the Commonwealth of
Pennsylvania, without giving effect to the conflicts of laws provisions thereof.
Except as set forth below, no proceeding may be commenced, prosecuted or
continued in any court other than the courts of the Commonwealth of Pennsylvania
located in the County of Chester or in the United States District Court for the
Eastern District of Pennsylvania, which courts shall have jurisdiction over the
adjudication of such matters, and the Company hereby consents to the
jurisdiction of such courts and personal service with respect thereto. The
Company hereby consents to personal jurisdiction, service and venue in any court
in which any proceeding arising out of or in any way relating to this Agreement
is brought by any third party against the Placement Agent. The Company hereby
waives all right to trial by jury in any proceeding (whether based upon
contract, tort or otherwise) in any way arising out of or relating to this
Agreement. The Company agrees that a final

25



--------------------------------------------------------------------------------



 



judgment in any such Proceeding brought in any such court shall be conclusive
and binding upon the Company and may be enforced in any other courts in the
jurisdiction of which the Company is or may be subject, by suit upon such
judgment.
     13. No Fiduciary Relationship. The Company hereby acknowledges and agrees
that:
          (a) No Other Relationship. The Placement Agent has been retained
solely to act as Placement Agent in connection with the Offering of the
Company’s securities. The Company further acknowledges that the Placement Agent
is acting pursuant to a contractual relationship created solely by this
Agreement and entered into on an arm’s length basis and in no event do the
parties intend that the Placement Agent act or be responsible as a fiduciary to
the Company, its management, stockholders, creditors or any other person in
connection with any activity that the Placement Agent may undertake or have
undertaken in furtherance of the Offering of the Company’s securities, either
before or after the date hereof. The Placement Agent hereby expressly disclaims
any fiduciary or similar obligations to the Company, either in connection with
the transactions contemplated by this Agreement or any matters leading up to
such transactions, and the Company hereby confirms its understanding and
agreement to that effect.
          (b) Absence of Obligation to Disclose. The Company has been advised
that the Placement Agent and its affiliates are engaged in a broad range of
transactions which may involve interests that differ from those of the Company
and that the Placement Agent has no obligation to disclose such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship.
          (c) Waiver. The Company hereby waives and releases, to the fullest
extent permitted by law, any claims that the Company may have against the
Placement Agent with respect to any breach or alleged breach of any fiduciary or
similar duty to the Company in connection with the transactions contemplated by
this Agreement and agrees that the Placement Agent shall have no liability
(whether direct or indirect) to the Company in respect of such a fiduciary duty
claim to any person asserting a fiduciary duty claim on behalf of the Company,
including stockholders, employees or creditors of the Company.
     14. Headings. The Section headings in this Agreement have been inserted as
a matter of convenience of reference and are not a part of this Agreement.
     15. Amendments and Waivers. No supplement, modification or waiver of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby. The failure of a party to exercise any right or remedy shall not be
deemed or constitute a waiver of such right or remedy in the future. No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (regardless of whether similar), nor shall
any such waiver constitute a continuing waiver unless otherwise expressly
provided.
     16. Counterparts. This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original and all such counterparts
shall together constitute one and the same instrument. Delivery of an executed
counterpart by facsimile transmission or by electronic mail as an attachment in
“PDF” or similar format shall be effective as delivery of a manually executed
counterpart thereof.
     17. Research Analyst Independence. The Company acknowledges that the
Placement Agent’s research analysts and research departments are required to be
independent (“Analyst Independence”) from its investment banking division and
are subject to certain regulations and internal

26



--------------------------------------------------------------------------------



 



policies, and that the Placement Agent’s research analysts may hold views and
make statements or investment recommendations and/or publish research reports
with respect to the Company and/or the Offering that differ from the views of
its investment banking division. The Company hereby waives and releases, to the
fullest extent permitted by law, any claims that the Company may have against
the Placement Agent with respect to any conflict of interest that may arise from
the fact that the views expressed by its independent research analysts and
research department may be different from or inconsistent with the views or
advice communicated to the Company by the Placement Agent’s investment banking
division; provided, however, that it is understood by the Placement Agent that
the Company does not waive any claims it may have against the Placement Agent in
the event that the Placement Agent fails to maintain Analyst Independence. The
Company acknowledges that the Placement Agent is a full service securities firm
and as such from time to time, subject to applicable securities laws, rules and
regulations, may effect transactions for its own account or the account of its
customers and hold long or short positions in debt or equity securities of the
Company; provided, however, that nothing in this Section 17 shall relieve the
Placement Agent of any responsibility or liability they may otherwise bear in
connection with activities in violation of applicable securities laws, rules and
regulations.
     18. Entire Agreement. This Agreement constitutes the entire agreement of
the parties to this Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof.
     19. Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph, clause or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph, clause or provision
hereof. If any section, paragraph, clause or provision of this Agreement is for
any reason determined to be invalid or unenforceable, there shall be deemed to
be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.
     20. Effectiveness. This Agreement shall become effective upon the execution
and delivery hereof by the parties hereto.
[Signature Page Follows]

27



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.

            Very truly yours,

BEIJING MED-PHARM CORPORATION
      By:   /s/ Fred M. Powell       Name:   Fred M. Powell       Title:   Chief
Financial Officer    

            Accepted as of the date first above written:

PHILADELPHIA BROKERAGE CORPORATION
      By:   /s/ Robert Fisk       Name:   Robert Fisk       Title:   Senior
Partner  

28



--------------------------------------------------------------------------------



 



         

Schedules and Exhibits

     
Schedule I:
  Subsidiaries
 
   
Schedule II:
  Permitted Free Writing Prospectuses
 
   
Exhibit A:
  Form of Subscription Agreement
 
   
Exhibit B:
  Form of Lock-Up Agreement
 
   
Exhibit C:
  Form of Legal Opinion
 
   
Exhibit D:
  Pricing Information

29



--------------------------------------------------------------------------------



 



Schedule I
Subsidiaries

                              Jurisdiction of Name   Percent Owned  
Incorporation
Beijing Medpharm Co. Ltd.
  100%   Beijing, China
Beijing Wanwei Pharmaceutical Co., Ltd.
  100%   Beijing, China
Beijing Med-Pharm Hong Kong Company Ltd.
  100%   Hong Kong, China

 



--------------------------------------------------------------------------------



 



Schedule II
Permitted Free Writing Prospectus

1.   Term Sheet, dated August 17, 2007, outlining the terms of the offering and
including the form of subscription agreement, form of warrant and the
representations and warranties of the Company contained in the Placement Agency
Agreement.

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Subscription Agreement

 



--------------------------------------------------------------------------------



 



Exhibit B
Form of Lock-Up Agreement

 



--------------------------------------------------------------------------------



 



Exhibit C
Legal Opinion of Counsel to the Company

 



--------------------------------------------------------------------------------



 



Exhibit D
Pricing Information
Number of Units to be Issued: 3,520,557
Offering Price: $9.395 per Unit
Placement Agency Fee: The placement agent will receive a fee equal to seven
percent (7%) of the gross proceeds received by the Company in the Offering,
payable as follows: (i) 25% of the fee shall be payable in shares of Common
Stock valued at no less than the closing bid price of the shares of Common Stock
on The Nasdaq Global Market on August 17, 2007 and (ii) 75% of the Agency Fee
shall be payable by wire transfer of immediately available funds to an account
or accounts designated by the Placement Agent.
Estimated Net Proceeds to the Company (exclusive of estimated expenses of the
Company): $31,059,162.28

 